PER CURIAM.
Robert Lee Latson appeals an order summarily denying his petition for writ of habeas corpus, wherein he sought to file a belated rule 3.850 motion as a consequence of appellate counsel’s failure to inform him of the outcome of his direct appeal and of his right to postconviction relief. We reverse the summary denial and remand the matter to the trial court with instructions that the trial court hold an evidentiary hearing on Latsoris claim that his appellate lawyer failed to advise him of the outcome of his appeal and, should the trial court find Latsoris claims supported and credible, that the court permit Latson to file a belated rule 3.850 motion. See Brimage v. State, 937 So.2d 230 (Fla. 3d DCA 2006).

Reversed and Remanded.

SHAHOOD, C.J., WARNER and STEVENSON, JJ., concur.